Citation Nr: 0633224	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  02-21 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating from 40 percent for 
degenerative disc disease of the lumbar spine.

2.  Entitlement to a greater initial rating than 10 percent 
for radiculopathy at L5 of the right lower extremity.  

3.  Entitlement to a greater initial rating than 10 percent 
for radiculopathy at L5 of the left lower extremity.  

4.  Entitlement to an increased rating from 10 percent for 
facial scars 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
August 1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim 
seeking entitlement to an increased rating for the veteran's 
low back from 10 percent.  During the course of the appeal, 
the veteran's low back disability was increased to 40 percent 
in a March 2001 decision.  Furthermore, separate 10 percent 
ratings were granted for radiculopathy in the right and left 
lower legs in a March 2006 rating decision.  Thus, since 
these two ratings were derived from the veteran's rating for 
his low back, the Board's decision will consider the issue of 
higher ratings for the veteran's radiculopathy in the right 
and left lower legs.  

The appeal also arises from a March 2001 decision that 
increased the rating for the veteran's facial scars to 10 
percent.  

The veteran's claims were remanded in June 2000 and April 
2005.  


FINDINGS OF FACT

1.  The veteran does not have ankylosis of the lumbosacral 
spine.  

2.  The veteran's intervertebral disc syndrome is manifested 
by mild neurological symptoms, but it is not so severe that 
even when such factors as pain (including during flare-ups), 
weakened movement, excess fatigability, and incoordination, 
are considered, it is manifested by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief, or its equivalent.  

3.  For the period beginning September 23, 2002, and ending 
September 25, 2003, the veteran did not have radiculopathy in 
either one of his lower extremities.  

4.  For the period beginning September 26, 2003, the veteran 
has had mild radiculopathy of the right lower extremity; he 
has not had moderate radiculopathy of the right lower 
extremity.  

5.  For the period beginning September 26, 2003, the veteran 
has had mild radiculopathy of the left lower extremity; he 
has not had moderate radiculopathy of the left lower 
extremity.  

6.  The veteran has not had incapacitating episodes from his 
low back of at least 6 weeks during any one year period.  

7.  The veteran's scars on his right eyebrow and eyelid are 
asymptomatic; they are not tender or painful or poorly 
nourished with repeated ulceration or unstable; the area in 
question is less than 39 square cm.  

8.  The scars on the veteran's right eyebrow and eyelid have 
not produced marked and unsightly deformity of the face, 
palpable tissue loss, gross distortion of one feature, or any 
characteristic of disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
degenerative disc disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243, 5293, 5295, 5298 (2002, 2003 & 2006).  

2.  The criteria for an initial rating higher than 10 percent 
for radiculopathy of the right lower extremity are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Codes 5243, 8620 (2006).  

3.  A higher initial rating than 10 percent for radiculopathy 
of the left lower extremity is not appropriate.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Codes 5243, 8620.  

4.  The criteria for a rating in excess of 10 percent for 
facial scars have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7801, 7802, 
7803, 7804, 7805 (2000 & 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Although the VCAA letter in this instance was mailed 
to the veteran in June 2005 (after the initial adjudication 
of the veteran's claims), the veteran was not prejudiced by 
the timing of the notices contained in the letter.  Following 
that letter, the development of the claim continued, and, in 
March 2006, the claims were readjudicated.  The Board remand 
for VCAA notice, followed by the AOJ's actions in issuing the 
required notice and readjudicating the claim, cured the 
timing defect.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

Pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the 
VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

In its June 2005 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his two increased rating claims.  This letter informed the 
veteran that evidence towards substantiating his claim should 
include evidence that the condition had worsened.  

The June 2005 letter described the information and evidence 
that the VA would seek to provide including relevant records 
held by any federal agency.  Such records include medical 
records from the military or VA hospitals, and private 
treatment records if the veteran completed a release form.

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to submit any private medical records 
that would support his claim, complete a release form to 
allow the RO to obtain private medical records, and to inform 
the RO of where and when he received treatment at VA 
locations.  

Regarding the fourth element, the June 2005 letter informed 
the veteran to submit any evidence in his possession that he 
felt would substantiate his claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Since service connection has been granted for the conditions 
at issue in this appeal, the first three Dingess elements are 
substantiated and further notice is not required.  The 
veteran's claims are for increased or higher original 
ratings, only the type of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal are relevant to the veteran's claims.  As noted above, 
the AOJ already informed the veteran of the type of evidence 
necessary to establish a disability rating.  Regarding the 
effective date for the disability on appeal, the AOJ did not 
inform the veteran of these requirements in letter form (it 
did inform the veteran of those requirements in the March 
2006 supplemental statement of the case).  There is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims, any questions as to the appropriate effective date to 
be assigned are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  He 
has been afforded multiple VA examinations during the course 
of the appeal, including recent VA examinations in January 
2006.  For these reasons, the Board concludes that the VA has 
fulfilled the duty to assist the appellant.

Background

In August 1970, the RO granted service connection for scars 
on the right eyelid and forehead and assigned a 
noncompensable rating.  

The veteran underwent a VA examination in September 1998.  
The veteran described severe low back pain.  He stated that 
his back was very stiff and painful, particularly in cold 
weather, or if he tried to lift anything.  The veteran was 
fairly comfortable sitting.  He stated that he drove a 
tractor trailer truck, and missed two weeks from work at a 
time on occasion because of severe low-back pain.  When the 
pain was severe he wore a back brace.  He takes over the 
counter inflammatory medication.  Examination of the back 
revealed no tenderness.  Flexion was done to 70 degrees, but 
the spine did not round out well.  Right/left lateral bending 
were full.  There was no sciatic notch tenderness.  
Neurologic examination of the lower extremities was negative, 
as was straight-leg raising.  Diagnosis was chronic low back 
strain.  

The veteran underwent a VA examination for his eyes in 
September 1998.  No findings were made regarding any scars.  

At a VA examination in October 2000, the veteran stated that 
he worked as a truck driver, and did not do any heavy 
lifting.  Examination of the back revealed the presence of 
multiple pads and patches from the TENS unit.  There was no 
tenderness in the lumbar spine or either sciatic notch.  
Flexion was done to 40 degrees, right and left and lateral 
bending to 15 degrees each.  He did not complain of pain at 
the extremes of all of these motions.  The neurologic 
examination of the lower extremities was negative.  Straight 
leg raising was mildly positive bilaterally.  Diagnosis was 
chronic degenerative disk disease of the lumbosacral spine.  
Range of motion could be decreased up to 50 percent during 
flare-ups or during overuse.  He was not examined at a point 
of maximum disability.  

Dr. J.S. wrote a letter dated November 2000, stating that the 
veteran had three just off vertical scars of increasing 
length, as one traveled from medial to lateral.  Over the 
medial aspect of the brow, there was an approximately 1.5 cm. 
scar through the brow.  The brow maintained fairly good 
alignment, but the scar was clearly visible.  Lateral to that 
was an approximately 2 to 2 and 1/4 cm scar through the brow 
extending a bit beyond he brow superiorly and inferiorly, 
which became even more prominent.  Laterally was an 
approximately 4 to 4.5 cm. scar with a depressed component in 
the center, which was fairly unsightly and certainly visible.  
He did not have any facial nerve paralysis from this nor any 
reported vision problem or extraocular muscle movement 
problem and no palapable step-off of the orbital rim.  

A VA treatment record from November 2002 noted that the 
veteran had corneal scars, but they were no visually 
significant.  

At a VA examination in January 2006, the veteran's gait and 
stance appeared to be normal.  He stated that he had to roll 
out of bed.  There was no indication of paravertebral muscle 
spasm or guarding.  There was no suggestion of sciatic list 
or scoliosis.  

The veteran performed flexion in a cogwheel staccato fashion, 
lacking smoothness and fluidity in so doing. He was either 
unable or unwilling to progress beyond 30 degrees of flexion 
from a fully upright position.  He performed lateral flexion 
to the left to 40 degrees as well as 40 degrees to the right.  
He had complete rotation to 60 degrees on the left and 60 
degrees on the right.  Straight leg raising in the sitting 
position was completely normal.  

There was no discrepancy in leg lengths.  He complained of an 
inability to appreciate pinprick sensation in a non-
dermatomal pattern extending from mid-calf distally on both 
dorsal and plantar surface of both feet.  He was capable of 
initiation of dorsiflexion of both great toes and there was 
clearly evidence of give away weakness on resistance of the 
examiner's hand.  Under diagnosis, the examiner wrote chronic 
low back pain syndrome, and multiple level lumbar 
degenerative disc disease at L4-5 and L5-S1 with intermittent 
lumbar radiculopathy.  

At a VA examination for the veteran's scars in January 2006, 
the veteran complained of a scar on his right eyebrow and 
right eyelid.  Examination of the skin showed a scar around 3 
cm. long on the eyebrow extending to the eyelid and with no 
deformity seen.  Examination of the rest of the body was 
completely normal.  There was no rash and no scar seen on the 
back or ankles or lower extremities.  

The assessment was that the veteran did not have a deformity 
from the scars.  The scar was 3 cm. long, less than 1% of the 
body surface area, and less than 1% of he exposed body 
surface area.  No deformity and no disability were seen as 
secondary to this scar at this point.  

At a VA neurological examination in January 2006, the veteran 
stated that his legs went numb.  His legs felt weak if he 
stood too long.  He used a TENS unit for the pain.  Flare-ups 
occurred if the veteran stood or drove.  He had pain, 
weakness, and fatigue and functional loss.  He had had 
physical therapy several times.  An MRI dated December 2005 
showed midline disc and a left-sided disc herniation.  At L5-
S1, there was an annular tear, but no herniation.  An EMG 
done in 2004 showed a mild generalized peripheral neuropathy.  
Motor strength was 5/5 except for the dorsiflexor of the 
great toe which was 3/5 bilaterally.  

The veteran "gave a ratchety catch and give motion" 
throughout his motor examination.  The examiner had to 
continue to encourage the veteran to give him his strength.  
The veteran had a decreased pinprick sensation on his feet, 
especially at the base of the great toe bilaterally.  He had 
intact cold and intact vibration.  Deep reflexes were 2+ and 
equal in the ankles.  He got paraspinal spasm in the lumbar 
area.  He had positive straight leg raising 45 degrees 
bilaterally.  

There was no sciatic notch tenderness.  He had tenderness in 
his spine to palpation.  He was only able to bend 20 degrees 
forward.  He had intact dorsalis pedis pulses.  Diagnosis was 
lumbar radiculopathy at L5 bilaterally with great toe 
dorsiflexor weakness and history of impotence.  The examiner 
commented that the veteran had weakened L5 movement and 
excess fatigability.  There was no incoordination noted.  In 
the examiner's opinion, there was mild additional loss of 
range of motion secondary to any weakened motion or excess 
fatigability.  The veteran's primary problem was the L5 
radiculopathy and the severe pain associated with such a 
radiculopathy.  

Relevant laws, regulations, and judicial precedents regarding 
increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.



Change of law

As discussed below, the criteria for rating back disabilities 
changed twice and the criteria for rating scars changed once 
during the course of this appeal.

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).  

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

Relevant laws, regulations, and judicial precedents regarding 
the veteran's low back

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  

The schedular criteria by which back disorders are rated 
changed during the pendency of the veteran's appeal. See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293; See also 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003), codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.  Therefore, adjudication 
of the increased rating claims must include consideration of 
both the old and the new criteria.  VAOPGCPREC 7-2003.  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used. Id.  

The Board notes that the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change. See 
VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

The relevant diagnostic codes regarding the veteran's back 
under the old criteria are listed below:

To warrant a 40 percent rating for lumbosacral strain, 
objective evidence must show that the strain is severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

If limitation of motion is severe, a 40 percent disability 
rating is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  A 50 percent rating requires unfavorable ankylosis 
of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).

Regarding Diagnostic Code 5293 for intervertebral disc 
syndrome, a 40 percent disability evaluation is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  A 60 percent evaluation is 
warranted where the evidence demonstrates pronounced 
intervertebral disc syndrome manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71(a), Diagnostic Code 5293 (2002).  

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the lumbar 
vertebrae.  The General Counsel therefore concluded that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code. 
VAOPGCPREC 36-97.  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, even 
during flare-ups, weakened movement, excess fatigability, or 
incoordination should be noted.

The relevant diagnostic codes regarding the veteran's back 
under the new criteria are listed below:

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, for Diagnostic Codes 5235 to 5243 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), a 50 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic codes 
5235 to 5243 (2006) (effective September 26, 2003).  

Note (1) under the general rating formula instructs to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code. 

Note (2) under the general rating formula instructs that for 
VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Under the Formula for Rating Intervertebral Disc Syndrome 
based on Incapacitating Episodes (for Diagnostic Code 5243), 
as in effect from September 26, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71(a), Diagnostic Code 5243 (effective 
September 26, 2003).  

Note (1) after the formula for rating intervertebral disc 
syndrome defines an "incapacitating episode" as "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician."

The Formula for Rating Intervertebral Disc Syndrome is 
actually comprised of the same criteria that are in the new 
version of Diagnostic Code 5293 for intervertebral disc 
syndrome that became effective September 23, 2002.  Also, 
Note (2) after the General Rating Formula for Diseases and 
Injuries of the Spine (instructing to rate orthopedic and 
neurologic disabilities separately) is identical to Note (2) 
after the revamped Diagnostic Code 5293 that became 
effective September 23, 2002.  

Analysis regarding increased rating from 40 percent for 
degenerative disc disease of the lumbar spine

The veteran is not entitled to an increased rating under 
Diagnostic Codes 5292 or 5295 as a 40 percent rating is the 
highest rating allowable under those Codes.  The veteran is 
also not entitled to an increased rating under Diagnostic 
Code 5289 as the evidence does not show that he has ankylosis 
of the lumbar spine.  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).  The record shows that 
the veteran retains significant motion in the lumbosacral 
spine.

A 60 percent rating is provided under the oldest version of 
Diagnostic Code 5293 for intervertebral disc syndrome.  To 
warrant a 60 percent rating, the evidence would have to show 
pronounced intervertebral disc syndrome manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  

At the veteran's September 1998 and October 2000 VA 
examinations, neurologic examinations of the veteran's legs 
were negative.  At the veteran's January 2006 VA examination, 
the veteran was diagnosed with degenerative disc disease, but 
only intermittent lumbar radiculopathy.  Furthermore, at the 
January 2006 VA neurological examination, the examiner noted 
an EMG from 2004 which showed only mild generalized 
peripheral neuropathy, and other than isolated treatment for 
back pain, the VA treatment records have not showed treatment 
for the veteran's low back.  Based on these findings, the 
veteran does not meet the criteria for a 60 percent rating.  

Simply put, these findings are not enough to show that the 
criteria for a 60% rating, i.e., intervertebral disc syndrome 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  Even when such factors as pain, even 
during flare-ups, weakened movement, excess fatigability, and 
incoordination are considered, the veteran's disability is 
not the equivalent of the criteria necessary for a 60 percent 
rating.  

The veteran is also not entitled to an increased rating when 
his claim is considered under the new rating criteria.  The 
veteran is not entitled to an increased rating to 50 percent 
under the General Rating Formula for Diseases and Injuries 
of the Spine.  Since the new rating criteria went into 
effect on September 26, 2003, the veteran's claim for a 
higher rating under the General Rating Formula for Diseases 
and Injuries of the Spine will only be considered from that 
point.  To be entitled to a higher rating of 50 percent, the 
evidence would have to show that the veteran has unfavorable 
ankylosis of the entire spine.  However, the evidence from 
the VA examinations in January 2006 did not make such a 
finding, and the VA examination in January 2004 for the 
ankle did not make findings regarding the veteran's back.  
The VA treatment records do not show ankylosis of the entire 
spine.  Furthermore, it is noted that the veteran's sciatic 
neuropathy in his legs was rated as a separate neurologic 
abnormality as instructed by Note (1), and will be addressed 
in greater detail in a separate section of this decision.   

The veteran is not entitled to an increased rating to 60 
percent under the Formula for Rating Invertebral Disc 
Syndrome based on Incapacitating Episodes.  
Since the new rating criteria went into effect on September 
23, 2002, the veteran's claim for a higher rating under the 
aforementioned formula must only be considered from that 
point.  To be entitled to an increased rating to 60 percent, 
the evidence would have to show incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  However, the evidence from the VA examinations 
in January 2006 did not make such a finding, and the VA 
examination in January 2004 for the ankle did not make 
findings regarding the veteran's back.  The VA treatment 
records show isolated treatment for low back pain, but do 
not show that the veteran was prescribed bed rest by a 
physician.  Furthermore, the veteran has not asserted that 
he was prescribed bed rest.  In conclusion, the veteran is 
not entitled to an increased rating under the Formula for 
Rating Intervertebral Disc Syndrome or the General Rating 
Formula for Diseases and Injuries of the Spine.  

The alternate criteria for rating intervertebral disc disease 
in effect since the 2002 changes, and for rating back 
disabilities in general since the 2003 changes provide for 
ratings based on combinations of orthopedic and neurologic 
manifestations.  As just discussed, the veteran does not have 
ankylosis, and his orthopedic manifestations could not be 
evaluated as more than 40 disabling.  The only neurologic 
manifestations consist of the radiculopathy which is 
discussed separately below.  As that discussion should make 
clear, evaluation on the basis of orthopedic and neurologic 
manifestations does not result in a higher rating for the 
back disability.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim when it is 
considered under both the old and new rating criteria.  

Analysis regarding the issues of entitlement to greater 
initial ratings than 10 percent for radiculopathy of both the 
right and left lower extremities

As noted in the introduction, in a March 2006 rating 
decision, the RO granted service connection for radiculopathy 
of the right and left lower extremities, and assigned a 10 
percent ratings for each leg, effective September 26, 2003.  
The Board notes that the effective date of the Final Rule 
allowing for separate ratings for neurologic disabilities 
separate and apart from the ratings for orthopedic 
disabilities was September 23, 2002.  Schedule for Rating 
Intervertebral Disc Syndrome, 38 C.F.R. § 4.71a (2006), Fed. 
Reg. 54345-54349 (Aug. 22, 2002).  

The RO rated the veteran's radiculopathy of the right and 
left lower extremities under Diagnostic Code 8520, for 
incomplete paralysis of the sciatic nerve which is mild.  
Under Diagnostic Code 8520, a 10 percent rating is assigned 
for mild incomplete paralysis of the sciatic nerve.  A 20 
percent rating is assigned for moderate incomplete paralysis 
of the sciatic nerve.  A 40 percent rating is assigned for 
moderately severe incomplete paralysis of the sciatic nerve.  
A 60 percent rating is assigned for severe incomplete 
paralysis of the sciatic nerve.  38 C.F.R. § 4.71(a), 
Diagnostic Code 8520 (2006).  

Thus, in determining whether the veteran is entitled to a 
higher rating, the question that must be answered is whether 
the veteran has moderate incomplete paralysis of the sciatic 
nerve, rather than merely mild incomplete paralysis of the 
sciatic nerve.  

In answering this question, the evidence for the relevant 
period (i.e, after September 23, 2002) does not show 
treatment for the low back except on isolated occasions.  The 
veteran was seen for back pain in March 2003.  At the VA 
examination in January 2004 for the veteran's ankle, no 
findings were made regarding the veteran's back and no 
radiculopathy was noted.  At the VA orthopedic examination in 
January 2006, the examiner noted that the veteran had lumbar 
radiculopathy, and described it as intermittent.  

At the VA neurological examination in January 2006, the 
examiner stated that the veteran had severe pain from his 
radiculopathy, but did not comment on the frequency of the 
radiculopathy.  The examiner noted an EMG test that showed 
generalized peripheral neuropathy described as mild.  Based 
on the aforementioned findings, the totality of the medical 
evidence suggests that the veteran's radiculopathy is more 
accurately described as mild than moderate.  Thus, he is not 
entitled to higher initial ratings for his radiculopathy.  

The Board points out that the effective date assigned for the 
veteran's radiculopathy was September 26, 2003.   Since the 
effective date of the Final Rule allowing for separate 
ratings for neurologic disabilities separate and apart from 
the ratings for orthopedic disabilities was September 23, 
2002, the veteran is potentially eligible to receive separate 
10 percent ratings for his radiculopathy effective September 
23, 2002.  However, considering that the medical findings do 
not show radiculopathy of the veteran's legs before his 
January 2006 VA examinations, the Board finds that the 
veteran is not entitled to separate 10 percent ratings for 
his radiculopathy in both legs for the period prior to 
September 26, 2003.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  Thus, it is determined that the 
initial 10 percent ratings assigned for radiculopathy of the 
left and right lower extremities were appropriate, and the 
veteran's claim must be denied.  

Analysis regarding entitlement to an increased rating from 10 
percent for facial scars

The veteran is currently assigned a 10 percent evaluation for 
his service-connected facial scars under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 for facial scars.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
skin disabilities (which includes scars).  See 67 Fed. Reg. 
49596 (July 31, 2002) [effective August 30, 2002].  
Therefore, adjudication of the increased rating claims must 
include consideration of both the old and the new criteria.  
VAOPGCPREC 7-2003.  This rule of adjudication requires that 
the criteria most favorable to the veteran's claim be used. 
Id.  

The Court held in Esteban v. Brown, 6 Vet.App. 259 (1994), 
that a separate rating for a tender and painful scar at the 
site of injury may be assigned without violating the 
provisions of 38 C.F.R. § 4.14 (the rule against pyramiding), 
as long as the symptomatology is not duplicative of or 
overlapping with symptomatology of the service connected 
condition.  

Under the old version of Diagnostic Code 7800, in order to be 
entitled to the next higher rating of 30 percent, the 
evidence would have to show that the veteran's scars were 
severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  The evidence does 
not show that this is the case.  

At the veteran's January 2006 VA examination, the examiner 
wrote that no deformity or disability was seen as secondary 
to the veteran's scars.  Although in November 2000, Dr. J.S. 
described one of the veteran's scars as fairly unsightly and 
certainly visible, this description does not constitute a 
marked and unsightly deformity to warrant a 30 percent 
rating.  

The veteran is not entitled to a separate 10 percent rating 
for a tender and painful scar under the old version of 
Diagnostic Code 7804.  As noted above, the examiner at the VA 
examination stated that the veteran did not have a disability 
secondary to his scars, and the veteran has not complained 
that his scars are tender or painful.  Dr. J.S. did not 
indicate that the veteran's scars were tender and painful.  

The veteran is also not entitled to a separate 10 percent 
rating under the old version of Diagnostic Code 7803, as the 
evidence would have to show a scar that was poorly nourished 
with repeated ulceration.  Again, the VA examiner in January 
2006 stated that the veteran did not have a deformity or 
disability secondary to his scars, and Dr. J.S. did not make 
findings that the veteran's scars were poorly nourished with 
repeated ulceration.  The veteran is also not entitled to a 
separate rating under Diagnostic Code 7805 for limitation of 
function.  No limitation of function from the veteran's scars 
was shown at the January 2006 VA examination or at the 
November 2000 examination by Dr. J.S.

Under the new criteria, which went into effect August 30, 
2002, a 30 percent rating under Diagnostic Code 7800 for 
disfigurement of the face, requires visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature, or paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with two or three characteristics f disfigurement.  

Considering that at the veteran's January 2006 VA examination 
no deformity or disability was seen, the veteran is not 
entitled to an increased rating when his disability is 
considered under the new version of Diagnostic Code 7800.  
While Dr. J.S. noted that one of the veteran's scars was 
fairly visible and certainly unsightly, this finding does not 
equate to visible or palpable tissue loss or gross distortion 
or asymmetry of his eyebrow.  Thus, the veteran is not 
entitled to an increased rating under the new version of 
Diagnostic Code 7800.

Under the new criteria, when a superficial scar is painful on 
examination, then a 10 percent rating is assigned.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2006).  As the veteran's scars 
have not been shown to be painful at either his November 2000 
examination by Dr. J.S., or at his VA examination, the 
veteran is not entitled to a separate rating when his 
disability is considered under the new version of Diagnostic 
Code 7804.  

Under the new criteria, when a superficial scar is unstable, 
then a 10 percent rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2006).  Note (1) describes an unstable 
scar as one where, for any reason, there is frequent loss of 
covering of skin over the scar.  The findings at the January 
2006 VA examination showed no deformity from the scars, and 
the findings from Dr. J.S. did not show that any of the 
veteran's scars were unstable.  Thus, the veteran is not 
entitled to a separate rating for an unstable scar under 
Diagnostic Code 7803.  

Under the new criteria, the veteran is entitled to a 10 
percent rating under Diagnostic Code 7801 for scars that are 
deep, or that cause limited motion if the area in question 
exceeds 39 square cm., (or 6 square inches).  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2006).  Under the new criteria, 
the veteran is entitled to a 10 percent rating under 
Diagnostic Code 7802 for scars that are superficial and that 
do not cause limited motion, if the area in question is 929 
sq. cm. (or 144 sq. inches) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2006).  The findings from the January 
2006 VA examination showed that the veteran had a scar, but 
that it was very small (3 cm. long, and less than 1% of the 
body surface are, including less than 1% of the exposed body 
surface area).  While Dr. J.S. noted three separate scars 
around the veteran's right eye (one scar was 1.5 cm., another 
was between 2 and 2.25 cm., and the third scar was between 4 
and 4.5 cm), the total size of these scars does not exceed 39 
square cm. or 929 square cm.  Thus, based on the 
aforementioned findings, the veteran is not entitled to a 
separate rating for the size of his scars under Diagnostic 
Codes 7801 or 7802.  

The veteran is also not entitled to a separate rating under 
Diagnostic Code 7805 for limitation of function, as no 
limitation of function from the veteran's scars have been 
shown.  Dr. J.S. specifically stated that the veteran did not 
have any facial nerve paralysis, or a reported vision 
problem, or extraocular muscle movement problem.  

In conclusion, the preponderance of the evidence is against a 
finding for an increased rating from 10 percent for the 
veteran's facial scars under both the old and new rating 
criteria.  The evidence is also against a separate rating for 
the veteran's scars pursuant to Esteban.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  

Additional matters, to include consideration of an 
extraschedular rating

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disabilities at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thus, the provisions of 38 
C.F.R. § 3.321 relating to extraschedular evaluations are not 
applicable here.

In reaching the determinations regarding the rating of the 
veteran's low back and his facial scars, consideration has 
been given to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Specifically, the RO ordered VA examinations to determine the 
severity of the veteran's disabilities.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

In his substantive appeal, the veteran made reference to the 
provisions of 38 C.F.R. § 4.7, which provide that where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be applied.  
38 C.F.R. § 4.7 (2006).  As just discussed, the veteran's 
disabilities do not approximate the criteria for the next 
higher ratings.













							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating from 40 percent for 
degenerative disc disease is denied.  

Entitlement to a greater initial rating than 10 percent for 
radiculopathy at L5 of the right lower extremity is denied.

Entitlement to a greater initial rating than 10 percent for 
radiculopathy at L5 of the left lower extremity is denied.

Entitlement to an increased rating from 10 percent for facial 
scars is denied.  





______________________________________________
Mark D.Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


